Citation Nr: 1309871	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  06-10 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left elbow disability.  

2.  Entitlement to service connection for a right elbow disability.

3.  Entitlement to service connection for a left thumb disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran served on active duty from January 1946 to March 1947.

This matter came to the Board of Veterans' Appeals, hereinafter the Board, from an April 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Philadelphia, Pennsylvania, that denied entitlement to service connection for bilateral thumb and elbow disabilities.  

Following the perfection of his appeal, the Veteran proffered testimony before a Decision Review Officer (DRO) in an October 2006 hearing and before the undersigned at a September 2007 video conference hearing.  Transcripts of both hearings have been included in the claims folder.  

In an October 2008 decision, the Board denied entitlement to service connection for bilateral thumb and elbow disabilities.  The Veteran was notified of that action and he subsequently appealed to the United States Court of Appeals for Veterans Claims (Court) for review.  Pursuant to a November 2009 Joint Motion for Partial Remand (JMPR), the Board's decision was vacated and remanded for actions consistent with the JMPR.  The claim was then returned to the Board for further action.  

The record further reveals that in an August 2009 rating decision, the RO denied entitlement to a total disability rating due to individual unemployability (TDIU) based on service-connected disabilities.  The Veteran filed a notice of disagreement in September 2009

In February 2010, the Board remanded the issues of entitlement to service connection for a bilateral thumb disability and disabilities of the elbows, along with entitlement to a TDIU, to the RO via the Appeals Management Center (AMC), in Washington, DC.  

In an August 2012 rating decision, the AMC granted entitlement to service connection for osteoarthritis right first carpometacarpal joint (claimed as right thumb disability), and assigned a noncompensable rating, effective February 3, 2005.  The grant of service connection constituted a full award of the benefit sought on appeal as to that issue.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Thus, that issue is no longer before the Board.  Id. 

In accordance with the Board's remand, the AMC issued a statement of the case with regard to the TDIU issue in August 2012.  The Veteran did not file a substantive appeal and the issue has not been certified as being on appeal.  The Board will not consider this issue as being on appeal.  38 C.F.R. §§ 19.30, 19.32 (2012).  As such, the issues that were returned to the Board included entitlement to service connection for a left thumb disability and disabilities of both elbows.  Upon review of the claims file, the Board determined that medical information needed to evaluate the Veteran's claim was not obtained and, as such, the claim needed to be remanded once again.  Hence, the Board remanded the three issues back to the AMC in December 2012.  The claim has since been returned to the Board for review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Regrettably, the appeal is once again REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's testimony provides competent evidence of an injury in service when he fell from a bus.  The service medical records are missing and there is no evidence contrary to the Veteran's testimony, while there is some evidence in support of his statements. 

There are also February 2002 and April 2005 letters from a private physician, Dr. L. S. Hahn, who indicated that the Veteran had been his patient since 1995.  Dr. Hahn reported that the Veteran had expressed complaints of pain in his wrists, elbows, and thumbs ever since becoming his patient.  The doctor further stated that the Veteran's pain had been present since his military service and that the onset of the symptomatology was directly related to the in-service incident where he was thrown from a moving bus; which caused him to land on his chest and hands, resulting in multiple abrasions of the chest wall and persistent pain involving the limbs.  He noted that the Veteran had had chronic pain since that incident. 

A basis for the Joint Motion was that the Board needed to provide further discussion as to whether VA X-ray examinations in April and May 2002 provided evidence of current elbow and thumb disabilities.  The April 2002 X-ray examination was performed on the right shoulder and elbow, and was interpreted as showing mild degenerative changes of the right shoulder and elbow and possible joint effusion in the right elbow.  The May 2002 X-ray was of both hands and wrists and was interpreted as showing degenerative changes of the first carpometacarpal joints, bilaterally.

Contrary to the opinion that was provided by Doctor Hahn is the opinion that was obtained as a result of the Board's Remand of December 2012.  Upon completion of the examination, the medical doctor wrote that the Veteran's right elbow was "normal" and did not exhibit any symptoms or manifestations indicative of a right elbow disability.  It was further noted that the Veteran did not have pain in the right elbow.  With respect to the left elbow, the doctor wrote that the Veteran was suffering from medial and lateral epicondylitis.  However, the examiner concluded that the current disorder was not related to service or any incidents therein including the falling from the bus.  It was further reported that X-ray films of the left elbow in April and May 2002 were "normal" and that the Veteran did not have lunar neuritis.  

In regards to the Veteran's left thumb condition, the examiner acknowledged that the Veteran had pain in the left thumb.  However, it was also noted that the Veteran would not allow for the VA to x-ray film the thumb to determine whether there was arthritis in the thumb.  Nevertheless, the examiner said that it was "probable" that there was degenerative joint disease at the base of the thumb.  When asked as to whether the current disorder was related to service, the medical doctor concluded that the current disorder of the thumb, to include arthritis, was not due to service.  The examiner wrote:

Veteran's current diagnosis left thumb sprain is less likely as not related to in-service injuries reported by the Veteran.

Rationale:

	. . . Falling on the outstretched hands by itself ([per] literature review) does not cause arthritis of the thumb joints.  Usually these types of arthritis were secondary to repetitive use of the hands and aging can also contribute to it.  

When the Board remanded the claim in December 2012, the Board noted the following and then asked for comments on the Board's notations:

The Board's remand was for an examination to determine whether the Veteran had a current elbow or thumb disability related to reported in-service injuries.  The Veteran was afforded an examination in August 2012, but the examination report contains apparently conflicting opinions as to whether there was a currently disability.  For instance, the examiner reported that the "only abnormal finding" related to the elbows was related areas traversed by the ulnar nerve, but the examiner went to indicate that this was a normal finding akin to a bump of the "funny bone".  The examiner seemed to find the 2002 X-rays indicative of a disability, but provided a negative opinion based largely on the absence of a current disability.  The examination was provided by a physician assistant; given the current posture of this case and the questions involved, an opinion from a physician appears to be needed.

Accordingly, this case is REMANDED for the following:

1.  The claims folder should be referred to a physician for an opinion as to whether the Veteran has a current elbow or left thumb disability, and if so, whether such disability is related to in-service injuries reported by the Veteran.

....

a.  Do the findings on April and May 2002 VA X-rays indicate a disability of the elbow or left thumb?

b.  Do the findings regarding the ulnar nerve on the May 2012 examination indicate a disability of either elbow?

c.  If the answer to either of the first two questions is in the affirmative; are these disabilities, at least as likely as not, a result of an in-service injury?  The examiner should assume that the Veteran sustained injuries during service when a bus he was preparing to board, suddenly moved and caused him to fall on his outstretched limbs.

The physician should provide reasons for the opinions as to whether the cited evidence shows an elbow or left thumb disability and whether any such disability is related to the injury reported in service.

The physician is advised that the Veteran is competent to report his injuries and symptoms; and that supporting medical or other evidence is not required.  

As previously noted, an examination was accomplished in February 2013.  Upon review of those examination results, the Board finds that the examination is inadequate and does not provide a medical basis to either grant or deny benefits to the appellant.  The Board noted the findings on the April and May 2002 X-ray reports.  The examiner in February 2013 stated that the x-ray films did not show a left elbow disability, but did not comment on the findings referable to the right elbow or state whether the findings in first carpal metacarpal joints were indicative of left thumb disability.  

The examiner also did not provide any rationale as to why ulnar neuritis found in one or both elbows in a VA examination in May 2012 was not a disability.  If the appellant was found to be no longer suffering from ulnar neuritis of either elbow, the requirement for a current disability could still be satisfied.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

Finally, the examiner, with respect to the left thumb, opined that since there were no treatment records for many years following the appellant's discharge from service, it was less likely than not that the claimed disorder was related to an inservice injury.  However, the Board specifically instructed the examiner to accept as credible the appellant's statements concerning the suffering of symptoms and manifestations of a left thumb disability since service.  Additionally, the examiner stated that a literature review was done but did not provide any references to what literature was reviewed when the examiner completed the examination report.  

Upon reviewing this report, it is the conclusion of the Board that this report is inadequate and does not provide the information needed in order to properly adjudicate the claim.  To be adequate, a sufficient rationale and supporting explanation needs to be provided that addresses such matters as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, whether a previous diagnosis was faulty or unverified by the records, and whether the question is so outside the norm of practice that it is really impossible for the examiner to use his or her medical expertise and training to render an opinion.  See also Jones v. Shinseki, 23 Vet. App. 382 (2010) (the Court held that in order to rely on a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or be apparent upon a review of the record.)  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Thus, upon reviewing the medical examination report, the Board finds that the examination is inadequate and as such, the AMC failed to comply with the duty to obtain the requisite medical information necessary to make a decision on the appellant's claim.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Accordingly, the case is REMANDED for the following development:

1.  The agency of original jurisdiction (AOJ) should schedule the Veteran for an examination in order to determine the etiology and nature of any disability of the left elbow, right elbow, and left thumb the appellant now suffers therefrom or has suffered therefrom at some time during the appeal period.  

The examination should be accomplished so that a determination may be made as to whether the appellant now suffers from a any disability of the left elbow, right elbow, and left thumb and if so, whether that condition began in or was caused by or the result of his military service.  

The examination should be conducted by a physician, if feasible in light of the issues involved.  

The examiner should be provided with the appellant's claims folder (including any relevant records stored in an electronic format) and a copy of this Remand and should review the appellant's medical history.  The examiner should indicate in the examination report that the claims folder was reviewed.  

Any tests and studies, including X-ray studied, deemed necessary should be accomplished.  

The examiner should render an opinion as to whether it is at least as likely as not that any found disability of the left elbow, right elbow, and left thumb demonstrated since April 2002, began in, or is related to, his military service.  

The examiner should further comment on whether the conditions reported in the x-ray film reports of April and May 2002 were the natural progression of any condition, including possible arthritis of the elbows and/or left thumb that began in service.  

The examiner should also provide an analysis as to whether the appellant's statements concerning the chronicity of symptoms (pain and discomfort along with occasional stiffness) that he says began in service or shortly thereafter are plausible given the severity or lack thereof of any found disability of the right elbow, left thumb, and left elbow.  

In answering these questions, the examiner is hereby put on notice that the appellant is competent to report his injuries and symptoms, and that any analysis must take into account his competency.  

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, which would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.

As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  Again, in the doctor's report, the examiner must specifically discuss the appellant's contentions concerning chronicity of symptoms since service along with any additional information contained in the claims file.  

Additionally, if the examiner concludes that the appellant's claimed disabilities of the left elbow, right elbow, and left thumb, to include arthritis in the joints of each body part, is not service-related, the examiner must explain in detail the reasoning behind this determination. 

The results proffered by the examiner must reference the complete claims file and any inconsistent past diagnoses given.

2.  The AMC should review the examination report.  If any development is incomplete, appropriate corrective action should be implemented.

3.  If any benefits sought on appeal remains denied, the AOJ should issue a supplemental statement of the case (SSOC).  Thereafter, the case should be returned to the Board, if in order.  

The appellant need take no action unless otherwise notified.  The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2012) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



